Citation Nr: 1208359	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to July 11, 2006, for the award of a 10 percent rating for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to May 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, granted a 10 percent rating for sinusitis, effective July 11, 2006, and denied service connection for migraine headaches.

In May 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  In a July 2010 rating decision, the RO granted service connection for migraine/sinus headaches.  The RO's action represents a full grant of the benefits sought as the Veteran's claim for service connection for migraine headaches.


FINDINGS OF FACT

1.  On April 28, 2003, the RO received the Veteran's original claim for service connection for sinusitis.

2.  An August 2003 rating decision granted service connection for sinusitis and assigned an initial non-compensable disability evaluation, effective from May 31, 2003, the day after her discharge from active service.  The Veteran was notified of the RO's action and her appellate rights and did not appeal.  That decision is final.

3.  The file contains a November 2, 2003 report concerning the Veteran's sinusitis from the Blanchfield Army Community Hospital, a uniformed service report.  This report is considered an informal claim under 38 C.F.R. § 3.157(b)(1).

4.  On July 11, 2006, the RO received a formal claim for an increased rating for the service-connected sinusitis.  Upon review of pertinent evidence, that included results of a November 2006 VA examination, the RO granted a 10 percent disability evaluation for her sinusitis, effective from July 11, 2006, the date of receipt of her claim for an increased rating.

5.  Applying the benefit of the doubt, it was factually ascertainable that an increase rating of 10 percent for sinusitis was warranted effective November 2, 2003, the date of the treatment report from a uniformed service (i.e. the Blanchfield Army Hospital), and also determined to be the date of the claim.  

6.  Giving the Veteran the benefit of the doubt, her sinusitis disability more closely approximates three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment and more than six non-incapacitating episodes of sinusitis per year characterized by headaches, nasal congestion, facial pain, post-nasal drip, and nasal infections.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of November 2, 2003, but no earlier, for the award of a 10 percent rating for sinusitis have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 30 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2006, May 2008, October 2009, and August 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Her VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Veteran was afforded a VA examination in November 2006, the report of which is of record.

As noted above, in August 2009, the Board remanded the Veteran's case to the RO for further development that included requesting that her representative clarify if she wished to pursue a claim alleging clearing and unmistakable error (CUE) in the August 2003 rating decision that granted an initial non-compensable evaluation for sinusitis, obtaining records dated from September to December 2006 regarding the Veteran's treatment at Blanchfield Army Hospital in Fort Campbell, Kentucky, and identified private and VA medical records, and scheduling her for a VA examination.  

There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of her sinuses in March 2011.  Her recent VA treatment records, dated through April 2011, were also obtained, as well as private treatment records dated from December 2005 to September 2010.  In a September 2010 response to the RO's inquiry, Blanchfield Army Hospital indicated that it had no records regarding the Veteran's treatment.  In a July 2011 memorandum of unavailability, the RO concluded that the Veteran's treatment records from September to December 2006 were unavailable.  The Board has no reason to question this finding.  Neither the Veteran nor her representative responded to the RO's October 2009 letter requesting that she clarify her intent to pursue a claim of CUE regarding the August 2003 rating decision.  The Board instructed the Veteran and her representative, through its Remand, that if there was no response that it would be assumed that that issue was not being pursued.

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes her written contentions, service treatment and personnel records, private and VA medical records, VA examination reports, and personal hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

a. Effective Date Prior to July 11, 2006 for 10 Percent Rating for Sinusitis

In written statements, and in her oral testimony, the Veteran has argued that May 31, 2003, the date of the grant of an initial non-compensable rating her sinusitis, is the more appropriate effective date for the award of the 10 percent disability rating for sinusitis.  

During her May 2009 Board hearing, the Veteran, through her representative, contended that the severity of her sinusitis symtoms as shown in her service records warranted a 10 percent rating at the time she filed her initial claim for the disorder (see Board hearing transcript at page 4).  She testified that she sought medical treatment for the disability immediately after her discharge from service in 2003 at Blanchfield Army Hospital (Id. at 4-5).  After the August 2003 rating decision that granted service connection and an initial non-compensable rating, the Veteran said that she did not appeal that decision "right away" because she was "not aware of the appeal process" that could have been an "error on [her] part" (Id. at 17).  Her representative expressed awareness of the appeal process and the possibility that a timely substantive appeal may not have been filed as to the claim for an initial compensable rating for sinusitis (Id.).

The record reflects that, on April 28, 2003, the RO received the Veteran's original claim for service connection for sinusitis.  In conjunction with her claim, the RO reviewed her service medical records that included a May 2003 VA pre-discharge examination report reflecting results of a computed tomography (CT) of the Veteran's sinuses that showed significant ethmoid air cells opacified.  The mucoperiosteal thickening on the left was nodual and the ostiomel complex on the left was obstructed and the septum slightly deviated to the left.  Objectively, she had a benign nares with no clinical findings of nasal obstruction or tenderness noted in the maxillary sinuses.  The diagnosis was chronic sinusitis.  On a report of medical history competed by the Veteran in April 2003, just prior to examination, she reported having "sinusitis infections & bronchitis" and chronic cough and colds every three to four months.  

In the August 2003 rating decision, the RO granted service connection for sinusitis and awarded an initial non-compensable disability evaluation, effective from May 31, 2003, the day after the Veteran's discharge from active service.  In a letter dated August 21, 2003, the RO advised the Veteran of the action taken on her claim and her appellate rights.  She did not appeal and that decision is final.  See 38 U.S.C.A. § 7105 (West 2002). 

In a September 2003 signed statement, the Veteran advised the RO of her new mailing address but did not address her sinusitis disability.

On November 2, 2003, the Veteran was treated for complaints of sinus pressure/pain/congestion at the Blanchfield Army Community Hospital emergency center.  It was reported that her complaints were not acute.  Physical examination revealed that she had cloudy nasal mucous.  The record shows that she was prescribed Augmentin, an antibiotics.

A February 2004 private treatment report shows that the Veteran complained of sinus pressure and having green nasal drainage.  She also complained of having pressure over her nose and cheeks and that she had nasal bleeding for one day.  She reported having sinus symptoms for two weeks.  She was diagnosed as having sinusitis and was prescribed Augmentin, an antibiotics.  

In October 2004, the RO received the Veteran's Declaration of Status of Dependents (VA Form 21-686) that did not address her sinusitis disability.

No further correspondence was received from the Veteran until July 11, 2006 when she submitted a claim for a compensable rating for her service-connected sinusitis.

Upon review of the probative evidence of record, that included private medical records, including those from Blanchfield Army Hospital, dated from November 2004 to March 2006, and a November 2006 VA ear, nose, and throat (ENT) examination reflecting complaints of nasal congestion and mucus, watery eyes, sneezing, near constant sinus pain and tenderness with headaches and near-constant non-incapacitating episodes, but no incapacitating episodes or antibiotic treatment, the RO resolved reasonable doubt in the Veteran's favor and awarded a 10 percent rating for her sinusitis disability, effective from July 11, 2006.

In her December 2006 notice of disagreement, the Veteran disagreed with the effective date assigned for the 10 percent rating for sinusitis and said that May 31, 2003 was the more appropriate effective date for this disability rating.

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98.

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Therefore, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits, or an informal claim to reopen.  (1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services.  The date of outpatient or hospitalization examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  

In determining an appropriate effective date for an increased evaluation, VA must make two essential determinations: when a claim for an increased rating was received; and when a factually ascertainable increase in disability occurred so as to warrant entitlement to an increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, as set forth above, the Veteran submitted an initial claim for VA benefits on April 28, 2003, that was granted by the RO in the August 2003 rating decision that awarded the initial non-compensable disability rating effective from May 31, 2003.  The Veteran did not appeal that determination and it is final.  

Nevertheless, the Veteran argues that May 31, 2003 is the more appropriate effective date for the 10 percent disability rating because the severity of her sinusitis disability was commensurate with that rating at that time.  

However, based on the procedural history detailed above, the Board concludes that November 2, 2003, the date of the uniformed service examination from Blanchfield Army Community Hospital, and no earlier, is the most appropriate date for the award of the 10 percent rating for the Veteran's service-connected sinusitis.  The Board finds that that report represents an informal claim for an increased rating under 38 C.F.R. § 3.157.  The next question that has to be addressed is when was it factually ascertainable that the Veteran met the criteria for the 10 percent rating.  As the Veteran did not appeal the August 2003 rating decision that granted service connection for sinusitis and assigned a noncompensable rating effective from May 31, 2003, the decision is final.  The Board has determined that the date of the informal claim for an increased rating for sinusitis is November 2, 2003, date of the uniformed service examination report from Blanchfield Army Community Hospital.  

In Rudd v. Nicholson, 20 Vet. App.296 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective dates.  The appellant nor the Veteran's representative has filed a claim for CUE in the August 2003 rating decision.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The claimant had one year from notification of the August 2003 RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Thus, any attempt to overcome finality in raising a freestanding claim for an earlier effective must be dismissed.  In this regard, an award of 10 percent rating cannot be assigned prior to the date of the final August 2003 rating decision.

Based on the facts of this case, including finding a November 2003 claim for an increased rating for sinusitis, and the controlling laws and regulations, the question becomes whether it was factually ascertainable that the service-connected sinusitis warranted a 10 percent rating between August 2003 (the date of the final decision) and July 2006 (the assigned effective date for the award of a 10 percent rating for sinusitis).  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.157 (2011).

In this regard, the Board notes that the November 2003 report from Blanchfield Army Community Hospital (uniformed service examination) is the date of the claim and such report showed that the Veteran was diagnosed as having sinusitis.  The report reveals that the Veteran complained of pain and pressure of the sinuses and that she also complained of nasal congestion.  Physical examination revealed cloudy nasal mucous.  She was prescribed antibiotics to treat her sinusitis.  Additionally, a February 2004 private treatment report shows that the Veteran complained of having green nasal drainage, and sinus pressure.  She stated that she had had these symptoms for 2 weeks.  She was diagnosed as having sinusitis and she was prescribed antibiotics.

The Veteran's service-connected sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, which concerns sinusitis, maxillary, chronic, and is rated under the General Rating Formula for Sinusitis (General Rating Formula).  The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Upon review of the probative and competent medical evidence of record, the Board concludes that effective from November 2003 that the evidence more nearly approximates the criteria for a 10 percent rating.  In this regard, in 2003 and 2004 the evidence shows that she received antibiotics to treat her sinusitis, although the evidence does not indicate the length of such treatment.  The evidence also shows that the Veteran had associated nasal drainage which was described as cloudy on one occasion and as green in color on another occasion.  This is consistent with a finding of purulent discharge.  There is also evidence of pain or pressure associated with the service-connected sinusitis.  Given the foregoing, the Board finds that the evidence more nearly approximates one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting such as to establish that the Veteran was entitled to a 10 percent evaluation effective from November 2, 2003 (date of informal claim).  There is no evidence of record showing that from August 2003 to November 2003 that the 10 percent criteria were met.

Accordingly, the Board finds that an earlier effective date of November 2, 2003 is warranted for the assignment of a 10 percent disability rating for sinusitis.  The preponderance of the evidence of record is against an effective date earlier than November 2, 2003, for the award of a 10 percent disability rating for sinusitis.  

B. Increased Rating for Sinusitis

The Veteran claims that the current manifestations of her service-connected sinusitis disability are more severe than that reflected in the currently assigned 10 percent disability rating. 

During her May 2009 Board hearing, the Veteran testified that treatment for her sinusitis disability typically involved antibiotic medication to treat an infection that caused post-nasal drip and allergy medication (Id. at 10).  She said she was prescribed antibiotic medication at least 4 times during the course of a year (Id.).  The Veteran also said she experienced a minimum of six non-incapacitating episodes when she exhibited headaches, discharge, and post-nasal drip (Id. at 11).  She indicated that she generally had four sinus infections annually that required antibiotic medication (Id.).  The Veteran said that she was a stay-at-home mom who cared for her children (Id. at 22).

The present appeal involves the Veteran's claim that the severity of his service-connected sinusitis disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As discussed above, in the August 2003 rating decision, the RO granted service connection for sinusitis and assigned a non-compensable disability evaluation under Diagnostic Code 6513.  In July 2006, the RO received the Veteran's current claim for an increased rating.  The December 2006 rating decision on appeal granted a 10 percent rating for sinusitis from which the Veteran appealed.

The Veteran's service-connected sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, that concerns sinusitis, maxillary, chronic.  As noted, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Of record are private and VA medical records and examination reports, dated from December 2005 to July 2011.

The June 2006 record from the Fort Campbell CBC indicates that the Veteran was seen for treatment of bronchial asthma and allergic rhinitis.  She reported an increased number of asthma attacks.  She had a dry cough, intermittent sore throat, and rhinitis.  The assessment included bronchial asthma and allergic rhinosinusitis.

In November 2006, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of sinusitis that started in approximately late 2002 while she was deployed to Qatar, and progressively worsened.  She used over the counter medications as needed to treat it.  The Veteran denied having any surgery or hospitalization for her sinusitis.  She gave a history of having seasonal allergy but denied having osteomyelitis.  The Veteran reported having near constant, non-capacitating episodes manifested by headache and sinus pain that lasted less than two weeks.  Her current rhinitis symtoms included nasal congestion, excess nasal mucous, watery eyes, and sneezing.  Current sinus symtoms included headache and sinus pain and tenderness.  The Veteran had constant breathing difficulty but no speech impairment.

Objectively, there was tenderness in the maxillary sinuses and evidence of sinus disease.  There were signs of nasal obstruction, including 60 percent nasal obstruction on the left and right side.  There were no nasal polyps and no septal deviation or permanent hypertrophy or turbinates from bacterial rhinitis.  Rhinoscleroma was not present.  There was no tissue loss, scarring or deformity of the nose and no evidence of Wegener's graulomatosis or granulomatous infection.  It was also noted that the Veteran's usual occupation was stay-at-home mom and that she was unemployed for two to five years.  The diagnosis was chronic sinusitis.  The VA examiner said that the Veteran's sinusitis had a moderate effect on her ability to participate in recreational activities, a mild effect on her ability to complete chores, shop, exercise, participate in sports, travel, and eat, and no effect on her activities of daily living.  Results of x-rays of the Veteran's sinus taken at the time showed a pattern of some hypertrophic rhinitis and an unremarkable study of the sinuses.

Private medical records indicate that, in May 2009, the Veteran was seen for complaints associated with acute sinusitis that was problematic for the past week.  The physician noted that it was an acute problem without chronic or recurrent episodes.  Her primary symtoms included subjective fever, frontal headache, nasal congestion, post-nasal drip and rhinorrhea.  She denied chest congestion, cough, ear complaints, fatigue, sneezing or sore throat.  She had not tried any medications for relief.  Objectively, her nasal septum/mucosa was partially obscured by clear drainage, partially obscured by purulent drainage, with edematous mucosa, mildly swollen turbinates, and tender sinuses.  The assessment was frontal acute sinusitis.  Prescribed medications included Azithromycin (for four days), Methylprednisolone (Medrol), Albuterol inhaler.

Several days later, in May 2009, the Veteran was seen in the VA outpatient emergency room with complaints of breathing difficulty.  She had a 6 day history of increased wheezing, nasal congestion, post nasal drip and a sore throat and said she was privately evaluated two days earlier and placed on Medrol and a Z-pak with an Albuterol inhaler that she recently completed.  Upon examination, the impression was an asthma exacerbation.

September 2009 private medical records show that the Veteran was seen for complaints of a cough for 4 days with a headache for three days.  Her respiratory symtoms included a cough and sinus pressure.  She also reported allergy symtoms, fever, headache, nasal congestion, nasal drainage and sinus pain/pressure.  The Veteran had a frontal headache that she characterized as "sinus pressure" and had allergy symptoms, rhinorrhea and sinus congestion.  Objectively, the nasal muscosa was partially obscured by clear drainage and the turbinates were moderately swollen, bilaterally, with bilateral maxillary sinus tenderness.  The assessment was acute maxillary sinusitis and a cough, for which Zithromax (for 4 days) and Medrol were prescribed.

In March 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the Veteran described episodes of sinusitis as being approximately 6 per year and requiring antibiotic treatment typically with Z-pak.  She said that the symtoms lasted 2 to 3 weeks and, at their worst, made it difficult to do her daily child care activities.  She described each episode as consisting of pressure between her eyes and in her cheeks, post nasal drip, and occasionally purulent rhinorrhea.  The episodes were treated only with antibiotics and not steroids.  In between episodes, the Veteran had no treatment at all for rhinitis and prophylaxis for these sinusitis episodes.  She said that she was tested for allergy in the past that was negative, although she was very doubtful of that given her symtoms and her other atopic tendencies.  The Veteran had sinus x-rays in 2006 but had not had a recent sinus CT scan.  She never saw an ENT physician and denied having any sinus surgery.  She was currently between episodes, with her last episode in January.

Objectively, the Veteran did not appear in acute distress.  Her nose was midline without deformity from external examination.  Anterior rhinoscopy showed hypertrophied inferior turbinates and a midline nasal septum.  Nasal passages bilaterally were fairly narrow and she had some edematous mucosa consistent with underlying chronic inflammation.  No purulent rhinorrhea was appreciated.  Examination of the oral cavity was unremarkable and no postnasal drainage was noted.  A flexible scope was introduced into the Veteran's nose, nasal passages were tight and no purulence could be appreciated in the area of the middle meati and no other abnormalities were appreciated.  The examiner noted that a review of data revealed no imaging of the Veteran's sinuses that would definitively show if she had ongoing sinus inflammation.

Further, the VA physician said the Veteran carried a diagnosis of atopy and chronic sinusitis.  She had about 6 episodes of non-incapacitating "sinusitis" per year.  According to the VA examination, the Veteran was "highly under-treated", and received only antibiotics for episodes of sinusitis.  She had no oral steroids with these episodes, nor was she prescribed antihistamines, nasal steroids or nasal saline rinses to use between episodes.  The VA examiner suspected that if the Veteran were "properly treated", she should have far fewer symtoms.  In the absence of a CT scan of her sinuses, the VA examiner said it was impossible to definitively state if she actually had undergone chronic sinusitis or not.  It was noted that she clearly had allergic rhinitis and often allergic rhinitis symtoms can be mistaken for sinusitis.

After reviewing the record and the relevant rating criteria, it is concluded that a 30 percent rating, but no more, is warranted for the Veteran's sinusitis.  The recent VA exam and private and VA outpatient treatment records suggest that a 30 percent rating is in order.  In November 2006, the VA examiner noted that the Veteran experienced near-constant non-incapacitating attacks manifested by sinus pain and headaches that lasted less than two weeks.  In May 2009, she testified that she had four attacks a year that required antibiotic treatment and a minimum of 6 non-incapacitating attacks manifested by headaches, discharge and post-nasal drip and, in March 2011, the VA examiner reported that she had approximately 6 non-incapacitating episodes a year.  The evidence dated throughout the pendency of the appeal shows that the Veteran experiences continuing sinus impairment manifested by nasal drainage, nasal congestion, facial pain or tenderness, post-nasal drip, and headaches.  

Overall, the Veteran provided credible testimony to experiencing numerous non-incapacitating episodes, and the records reflect her treatment for her sinusitis symptomatology, to include the use of corticosteroids and antibiotic medication.  Notably, the March 2011 VA examiner described the Veteran as "highly under-treated' for her sinusitis.  Thus, there is some basis for an increased rating as discussed herein.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's sinusitis disability.

While the Board has found that the symptomatology more closely approximates a 30 percent evaluation, as noted above, the Board finds that a higher evaluation is not warranted based on the evidence of record.  The Board specifically notes that there is no evidence that the Veteran has undergone surgery for her sinusitis disability. Indeed, the November 2006 VA examiner specifically noted that the Veteran had not undergone surgery. As noted above, a 50 percent rating under the relevant Diagnostic Code requires either radical surgery that results in chronic osteomyelitis or near-constant sinusitis after repeated surgeries.  Such has not been evidenced by the record, and therefore, a rating higher than 30 percent is not applicable in this case.

The Board has considered the Veteran's statements as to the nature and severity of her sinusitis disability.  The Veteran is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned herein, or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Accordingly, resolving reasonable doubt in the Veteran's favor, a 30 percent rating, but no higher, is warranted for her service-connected sinusitis.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).

The Board also finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In November 2006, the Veteran told the VA examiner that she was unemployed because she was a stay-at-home mother who cared for her children and testified to that effect in May 2009.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that her symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


      CONTINUE ON THE NEXT PAGE


ORDER

Entitlement to an earlier effective date of November 2, 2003, for the award of a 10 percent rating for sinusitis is granted.

A 30 percent rating is granted for sinusitis, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


